Citation Nr: 0303579	
Decision Date: 03/03/03    Archive Date: 03/18/03

DOCKET NO.  02-05 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the forfeiture of all rights and benefits invoked 
against the appellant under title 38, United States Code, was 
proper.  


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The appellant had service with the United States Army forces 
in the Far East (USAFFE) during World War II.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an June 2001 decision by the Director of the 
Compensation and Pension Service, Department of Veterans 
Affairs (VA), who determined that the appellant had forfeited 
all rights, claims, and benefits under the laws administered 
by VA, as provided by title 38, United States Code, section 
6103(a) and 6104(a).  The veteran properly perfected an 
appeal of the forfeiture decision.


FINDINGS OF FACT

1.  The United States Army Reserve Personnel Center 
(ARPERCEN) certified that the appellant was in a beleaguered 
status from December 22, 1941, to May 5, 1942.  He was with 
his unit awaiting formal surrender from May 6, 1942 to June 
28, 1942, and was a prisoner of war (POW) from June 29, 1942, 
to January 23, 1942.  The appellant had no casualty status 
from January 24, 1943, to August 10, 1945, and on August 10, 
1945, his status under the Missing Persons Act was 
terminated.  The appellant returned to service in the regular 
Philippine Army from August 11, 1945, to December 18, 1946.

2.  The appellant had no recognized guerrilla service.  

3.  The appellant was a member of the Japanese sponsored and 
controlled Bureau of the Constabulary (BC) from February 1, 
1944 to October 26, 1944.  

4.  As a member of the BC, the appellant was issued arms and 
a uniform, participated in patrols, and was compensated in 
the amount of P660.00.  

5.  The appellant, on his VA Form 21-4169, Supplement to VA 
Forms 21-526, 21-534 and 21-535 (For Philippine Claims), 
knowingly stated that he was not a member of any pro-
Japanese, pro-German or anti-American-Filipino organization, 
including the BC and the Philippine Constabulary (PC).  

6.  The appellant specifically denied having taken an oath or 
affirmation, formally or informally, to support or cooperate 
with the Japanese against the United States.  


CONCLUSIONS OF LAW

1.  The appellant rendered assistance to an enemy of the 
United States, and thereby forfeited all accrued or future 
gratuitous benefits under laws administrated by the U.S. 
Department of Veterans Affairs.  38 U.S.C.A. § 6104(a) (West 
2002); 38 C.F.R. § 3.902 (2002).  

2.  The appellant knowingly made false statements and 
certifications regarding the assistance he rendered to an 
enemy of the United States in his claim for benefits under 
the laws administered by VA, and thereby forfeited all 
rights, claims, and benefits under all laws administered by 
VA.  38 U.S.C.A. § 6103(a) (West 2002); 38 C.F.R. § 3.901 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board notes at the outset that there has recently been a 
significant change in the law that changed the VA's duties to 
notify and assist claimants.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West )) became law.  
VA has also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000, in view of the new statutory 
changes.  See 66 Fed. Reg. 45,620-45,632 (August 29, 2001).  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curium order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO advised the veteran of the 
charges against him and informed him of the types of evidence 
necessary to deny the charges by various documents.  For 
example, the veteran was advised of the proposed forfeiture 
in February 2001, the administrative decision in May 2001, 
and of the decision of the Director, C&P in June 2001.  In 
each of these documents, he was apprised of the evidence and 
the laws applicable to forfeitures.  

The veteran was kept apprised of what he must show to prevail 
in his claim, what information and evidence he is responsible 
for, and what evidence VA must secure.  Therefore, there is 
no further duty to notify.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Consequently, the Board 
finds that, in the circumstances of this case, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions 38 C.F.R. § 3.159.  
No additional assistance or notification to the veteran is 
required based on the facts of the instant case.  

While the RO did not refer to the explicit provisions of the 
VCAA when it adjudicated the case, for the reasons stated 
above, the Board has found that VA's duties under the VCAA 
have been fulfilled.  The Board also observes that the 
appellant has not indicated at any stage in this appeal that 
pertinent evidence regarding this matter exists, or was 
brought to the attention of the RO or the Board, but not 
requested or accounted for.  After initially denying 
assistance to the enemy, the appellant argued that he had no 
choice to support the Japanese; however, the relevant facts 
are not in dispute, and the law, not the evidence, is 
dispositive of the outcome of this case.  The appellant 
rendered assistance to an enemy of the United States, and 
thereby forfeited all accrued or future gratuitous benefits 
under laws administrated by the VA (38 U.S.C.A. § 6104(a) 
(West 2002); 38 C.F.R. § 3.902 (2002)), and the appellant 
knowingly made false statements and certifications regarding 
the assistance he rendered to an enemy of the United States 
in his claim for benefits under the laws administered by VA, 
and thereby forfeited all rights, claims, and benefits under 
all laws administered by VA.  As a matter of law, the 
appellant forfeited all rights, claims, and benefits under 
all laws administered by VA, and the appellant's claim must 
be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Further, the RO considered all of the relevant evidence of 
record and all of the applicable law and regulations when it 
adjudicated the claim below, and the Board will do the same.  
As such, there has been no prejudice to the veteran that 
would warrant a remand, and the veteran's procedural rights 
have not been abridged.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Factual Background

The appellant's Affidavit for Philippine Army Personnel, 
dated in August 1945, indicates that he worked for the 
Japanese Philippine Constabulary from February 1, 1944, to 
October 26, 1944.  According to the appellant's affidavit, he 
received P660.00 for his work with the BC from February to 
October 1944.

In January 1992, the veteran filed a claim of entitlement to 
compensation for service-connected disabilities.  In October 
1992, the appellant filed a VA Form 21-4169, Supplement to VA 
Forms 21-526, 21-534, and 21-535 (For Philippine Claims).  
Item number 15A asked, "Were you a member of any pro-
Japanese, pro-German or anti-American-Filipino 
organizations?"  The appellant answered "No."  Item 17A 
asked, "Did you belong to any of the organizations listed in 
item 17B during the Japanese occupation?"  The organizations 
listed in 17B included the BC, the Municipal Police Force, 
the Manila Defense Corps, and the PC.  Again, the appellant 
answered "No."  Finally, item 20 asked, " Did you ever 
take any oath or affirmation, formally or informally, to 
support or cooperate with the Japanese or German governments, 
or any foreign government, against the United States and/or 
its allies; or did you ever make any formal or informal 
renunciation of your allegiance to the United States?"  
Again, the appellant responded, "No."  He signed his name 
to the bottom of the VA Form 21-4169, under the following 
certification:  "I hereby certify that I have read all the 
questions and answers in this application, and that the 
answers to all the above questions are true and complete to 
the best of my knowledge and belief and that I have submitted 
all available information and evidence in support of this 
application, with full knowledge of the penalty provided for 
making a false statement as to a material fact in such 
application and knowing that if any statement is false, I may 
forfeit all rights to benefits from the United States 
Department of Veterans Affairs."

The ARPERCEN certified that the appellant began service on 
December 21, 1941.  According to the ARPERCEN, the appellant 
was beleaguered from December 21, 1941, to May 5, 1942; 
missing on May 6, 1942; and a POW from June 29, 1942, to 
January 23, 1943.  The appellant had "no casualty" status 
from January 24, 1943, to August 10, 1945.  His status under 
the Missing Persons Act was terminated on August 10, 1945, 
and on August 11, 1945, he returned to regular Philippine 
Army service.  

The ARPERCEN further indicated that, from January 24, 1943, 
to October 26, 1943, the appellant had alleged POW status, 
which was not supported by evidence; from October 27, 1943, 
to January 31, 1944, he was involved in civilian pursuits, 
not engaged in military activities; from February 1, to 
October 26, 1944, he was employed by the Japanese; from 
October 27, 1944, to April 27, 1945, he had alleged POW 
status, which is not supported by the evidence.  The ARPERCEN 
concluded that the appellant had no recognized guerrilla 
service. 

In December 2000, the appellant was deposed, after being duly 
sworn, before a local VA representative, he testified that he 
joined the BC.  He reported that he was threatened by other 
members of the BC that if he did not join they would kill 
him.  He reported that he was assigned as a cook.  He 
reported that he was issued a 30-caliber rifle.  He patrolled 
for guerillas, but not jointly with the Japanese army.  He 
reported that he was not investigated by the CIC and did not 
appear before any loyalty status board proceedings.  

A document created by the USAFFE 441st Counter Intelligence 
Corps includes the claimant's name on a roster of BC members.  
It notes his date of appointment at February 1, 1944.  

A document, dated March 31, 1944, titled Monthly Roster, 
created by the Ministry of Home Affairs, Philippine 
Constabulary, First Bohol Company, notes the claimant as a 
"Patrolman" who was appointed and joined on February 1, 
1944. 

In a statement submitted in June 2000, P.I. and J.P. attested 
that they knew the veteran during World War II.  They 
attested that the veteran had been forced to join the BC 
because of fear, but escaped, and returned home to civilian 
life.

The appellant's sister submitted a statement.  She noted that 
he was imprisoned by the Japanese Army and was employed by 
the BC because of a fear that if he did not join them they 
would kill him, kill his family, and burn their house.  He 
was forced to join, but escaped through the help of a former 
classmate and then joined the guerilla forces.  

Analysis

Under 38 C.F.R. § 6104(a), any person shown by evidence 
satisfactory to the Secretary of the VA to be guilty of 
mutiny, treason, sabotage, or rendering assistance to an 
enemy of the United States or of its allies shall forfeit all 
accrued or future gratuitous benefits under laws administered 
by the Secretary.  

Based upon the above evidence, the Board finds that the 
appellant did assist, formally or informally, enemies of the 
United States; particularly the Japanese controlled Bureau of 
the Constabulary (BC).  

Furthermore, as noted above, the appellant attempted to 
conceal from VA his involvement with the BC.  When he filed 
his claim seeking service connection, he knowingly made false 
statements regarding any such involvement.  In fact, when 
specifically asked on the VA Form 21-4169 whether he had had 
any involvement with any pro-Japanese or anti-American 
organizations, the appellant stated that he had not.  When 
asked whether he had belonged to the BC, the appellant again 
stated that he had not.  However, his Affidavit for 
Philippine Army Personnel indicated that he had worked for 
the Japanese BC.  The ARPERCEN also certified that the 
appellant worked for the Japanese from January 1 to September 
26, 1944.  Various contemporaneous documents also verify his 
rendering assistance to an enemy of the United States or its 
allies.

Therefore, the Board finds that the appellant knowingly made 
false statements in a claim for benefits under the laws 
administered by VA.  Although the appellant claims in his 
statement of March 2002 that he thought that the Japanese 
Soldiers were only policeman, and he was not his fault, the 
fact remains that many years later when he applied for 
benefits, he knowingly made false statements in his claim.  
What his intent was in 1944 is not relevant to the more 
recent false statements and his culpability for them.

The Board has considered the appellant's and other lay 
statements submitted on his behalf to the effect that the 
appellant was forced to join the BC and later had service 
with a guerrilla unit.  However, aside from the fact that the 
appellant's more recent statements are not credible in light 
of his earlier assertions denying any participation with BC, 
the ARPERCEN has certified that the appellant had no 
recognized guerrilla service, and "service department 
findings are binding on VA for purposes of establishing 
service in the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).

Inasmuch as the competent evidence of record indicates that 
the appellant rendered assistance to an enemy of the United 
States and then knowingly made false statements about his 
involvement with said enemies in his claim for benefits under 
the laws administered by VA, the Board finds that he has 
forfeited all rights, claims and accrued or future gratuitous 
benefits under all laws administered by VA.  Either one or 
both of the statutory bases providing sanctions, for treason 
or for fraud, mandate his forfeiture.  See 38 U.S.C.A. 
§§ 6103, 6104 (West 2002). 


ORDER

The forfeiture of all rights and benefits invoked against the 
appellant under title 38, United States Code, was proper.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

